Citation Nr: 0119680	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  00 08-070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1949 to May 
1973.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating action of the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA). 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim. 

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92; 57 Fed. Reg. 49,747 (1992).  
Therefore, for these reasons, and the reasons set forth 
below, a remand is required.

Post Traumatic Stress Disorder:  The veteran claims 
entitlement to service connection for PTSD based upon his in-
service experiences in Vietnam.  In this regard the veteran 
served as a First Sergent in the 88th Transportation Company 
stationed in Qui Nhon, Republic of Vietnam.  For his service 
the veteran was awarded, among other medals, the Republic of 
Vietnam Campaign Medal, the Vietnam Service Medal and the 
Bronze Star Medal.

The veteran's service reveals no findings or complaints 
pertaining to an acquired psychiatric disorder.  The reports 
of enlistment and retirement are silent for any defects, 
diagnoses or significant history.

The adjudication of a claim for service connection for post- 
traumatic stress disorder requires an evaluation of the 
evidence in light of the places, types, and circumstances of 
service, as evidenced by service records, the official 
history of each organization in which the appellant served, 
the veteran's military records, and all pertinent medical and 
lay evidence. 38 U.S.C.A. § 1154(a) (West 1991).

Under the provisions of 38 C.F.R. § 3.304(f) (2000), service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (2000); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, his lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

By letter of April 1999 the RO advised the veteran to submit 
evidence to substantiate his claim for in-service stressors.  
If the veteran witnessed the death of any serviceman, he was 
to supply the name, the circumstances surrounding his death, 
and his unit number, if known.  

The veteran responded that he saw many deceased individuals 
in Vietnam but did not know their names.  He referred to one 
occasion where he witnessed 4-5 water plant personnel who had 
their throats cut.  

In response the RO advised the veteran to try to provide more 
detailed information and further questioned the veteran 
concerning the onset of and a description of his symptoms.  

Thereafter, in August 1999 the veteran advised the RO that he 
was unaware of specific dates or times, but he described an 
incident in which the Fourth Infantry Division Support Group 
had their barracks satchel charged, killing several people.  
The appellant also provided a copy of the General Order 
announcing his receipt of the Bronze Star medal for 
meritorious service.

The RO conveyed the information to the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR), which advised 
in March 2000, that the information received was insufficient 
for the purpose of conducting meaningful research.  
Thereafter, the veteran submitted additional information but 
the USASCRUR in May 2000 again reported that they were unable 
to conduct meaningful research based upon the information 
provided.  

At the May 2001 hearing before the undersigned Member, the 
veteran presented a letter from the former Company Commander 
of the 88th Transportation Company.  This individual 
indicated that the veteran served as his Company First 
Sergeant at the Trailer Transfer Point with the Truck 
Terminal located at Camp Radcliff in An Khe, Republic of 
Vietnam.  He indicated that Camp Radcliff was hit numerous 
times by enemy mortar fire, B-40 rockets and sapper attacks.  
In particular, he identified one such attack that occurred 
sometime in April/May 1970, wherein a U.S. Army battalion's 
troop quarters were heavily damaged and numerous casualties 
suffered from a sapper attack.  The veteran was reported to 
be one of the troops on the scene immediately following the 
attack.

Based upon the foregoing information, and in light of the 
VA's duty to assist claimants in developing their claims, the 
Board finds that a remand is in order to further identify and 
attempt to substantiate any in-service stressors is 
appropriate.  38 U.S.C.A. § 5103A (West Supp. 2001)

Chronic Obstructive Pulmonary Disease:  The veteran claims 
entitlement to service connection for chronic obstructive 
pulmonary disease, and contends that this disorder may be 
related to an incident of pneumonia in service.  In this 
regard, the service records reveal no treatment or diagnosis 
of chronic obstructive pulmonary disease.  The service 
medical records do indicate treatment for pneumonia in 
January 1970.  At a December 1972 retirement examination the 
veteran's lungs were clinically evaluated as normal.  

Postservice VA records show that the appellant has had a 
diagnosis of chronic obstructive pulmonary disease since at 
least April 1980.

The RO, in December 1998 found the claim of entitlement to 
service connection for chronic obstructive pulmonary disease 
to be "not well grounded".  The RO found there was no 
evidence to suggest a nexus between the veteran's current 
symptomatology an in-service disability.  As noted above, 
that standard was eliminated with the enactment of the VCAA 
and the revision of 38 U.S.C.A. § 5107 (West Supp. 2001).

Hence, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran, 
and request that he identify any 
additional medical records relating to 
treatment of post traumatic stress 
disorder or chronic obstructive pulmonary 
disease which have not been made part of 
his claims folder. After securing any 
necessary release, the RO should attempt 
to obtain copies of all records from the 
identified treatment sources. If, after 
making reasonable efforts to obtain the 
named records the RO is unable to secure 
same, the RO must notify the appellant 
and (a) identify the specific records the 
RO is unable to obtain; (b) briefly 
explain the efforts that the RO made to 
obtain those records; and (c) describe 
any further action to be taken by the RO 
with respect to the claim. The RO is 
reminded that under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), continued and 
repeated efforts to secure government 
records are required until such efforts 
are shown to be futile. The appellant 
must then be given an opportunity to 
respond.

2.  The RO should contact the veteran and 
his representative and request a 
comprehensive statement containing as 
much detail as possible regarding all 
alleged in-service stressors.  The 
veteran's statement should include such 
detail as the dates (within 7 days), 
precise locations, and an itemized 
description of events, exact units 
involved, names of casualties, and 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, unit 
assignments, and any other identifying 
details.

3.  The RO should then contact the 
National Archives and Records 
Administration (NARA) and ask that 
facility to search for "Morning Reports" 
(DA Form 1) for the months of April to 
May 1970 for evidence of an attack which 
occurred at Camp Radcliff on an Army 
maintenance battalion's troop quarters 
area in An Khe, Republic of Vietnam, 
wherein it is alleged there were several 
U.S. casualties for which the veteran has 
claimed a combat stressor.  The request 
should include the veteran's unit 
designations at the company and battalion 
levels, or their equivalent.  Any 
information received must be associated 
with the claims folder.  The RO must 
conduct this development even if the 
veteran provides no additional stressor 
information, and the RO is respectfully 
reminded that under 38 U.S.C.A. § 5103A 
continued and repeated efforts to secure 
government records are required until 
such efforts are shown to be futile.  The 
appellant must then be given an 
opportunity to respond.

4.  Following the receipt of any response 
from NARA and the completion of any 
additional development suggested by those 
offices, the RO should formally determine 
whether the veteran engaged in combat 
with the enemy.  In addition, the RO must 
prepare a report detailing the nature of 
any stressor(s) which has been verified 
by the record.  If no stressor has been 
verified, the RO should so state.

5.  If a stressor is verified, the RO 
should then schedule the veteran for a VA 
psychiatric examination to ascertain the 
nature and etiology of all current 
psychopathology.  The claims folder and a 
copy of this REMAND should be made 
available to the examiner for review and 
all indicated testing should be 
conducted.  The RO must provide the 
examiner with the summary of any verified 
stressor and the examiner must be 
instructed that only these verified, 
corroborated events may be considered for 
the purpose of determining whether 
exposure to a stressor in service 
resulted in PTSD.  The examiner should 
specifically include or exclude a 
diagnosis of PTSD.  If the veteran is 
found to have PTSD, the symptoms and 
other factors which support the diagnosis 
should be specifically itemized.  The 
examiner must identify the specific 
verified stressor(s) that caused PTSD and 
specify the evidence relied upon to 
determine the existence of a verified 
stressor. If any other psychiatric 
disorder is diagnosed, the examiner 
should offer an opinion whether it is at 
least as likely as not that the disorder 
is related to service.  A complete 
rationale for all opinions expressed must 
be provided.

6.  The veteran should be afforded an 
appropriate VA examination with regard to 
the claim of entitlement to service 
connection for chronic obstructive 
pulmonary disease.  The claims folder and 
a copy of this REMAND should be made 
available to the examiner for review 
before the examination.  The examiner 
should provide an opinion whether it is 
at least as likely as not that the 
disorder is related to service. .  A 
complete rationale for all opinions 
expressed must be provided.

7.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2000). In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address. It should 
also be indicated whether any notice that 
was sent was returned as undeliverable.

8.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed. 

9.  Following completion of the 
foregoing, the RO should again review the 
veteran's claims.  If any benefit sought 
on appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

 



